UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE YUNIDES MOLINA MENDOZA, a/k/a Jose Mendoza, a/k/a Jose
Y. Mendoza,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cr-00191-PWG-1)


Submitted:   August 29, 2016              Decided:   September 14, 2016


Before FLOYD and    THACKER,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt,
Maryland, for Appellant. Sumon Srinivas Dantiki, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Francesca  Anne   Liquori,  Special
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jose   Yunides        Molina      Mendoza       (Mendoza)       pleaded     guilty,

pursuant to a written plea agreement, to reentry of an alien

deported after conviction for an aggravated felony, in violation

of    8    U.S.C.      § 1326(a),          (b)(2)      (2012).      The    district     court

calculated Mendoza’s advisory Guidelines range under the U.S.

Sentencing Guidelines Manual at 57 to 71 months’ imprisonment

and sentenced Mendoza to 46 months’ imprisonment.                                  On appeal,

Mendoza’s        counsel       has    filed      a     brief    pursuant      to   Anders   v.

California,           386 U.S. 738    (1967),      stating    that      there   are    no

meritorious           issues    for     appeal,        but     questioning     whether      the

district court abused its discretion in imposing the 46-month

sentence.         The Government has moved to dismiss the appeal of

Mendoza’s        sentence       based       on   the    waiver     of   appellate      rights

included in the plea agreement.                         Mendoza was informed of his

right to file a pro se supplemental brief, but he has not done

so.       We dismiss in part and affirm in part.

          A defendant may waive the right to appeal if that waiver is

knowing and intelligent.                   United States v. Poindexter, 492 F.3d
263, 270 (4th Cir. 2007).                        Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during a plea colloquy performed in accordance with Fed.

R.    Crim.      P.    11,     the    waiver      is    both    valid   and    enforceable.



                                                  2
United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

Whether a defendant validly waived his right to appeal is a

question       of    law   that     this    court       reviews       de    novo.        United

States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).

       Our review of the record leads us to conclude that Mendoza

knowingly       and    voluntarily         waived       the     right       to    appeal     his

46-month sentence.             We therefore grant the Government’s motion

to dismiss and dismiss the appeal of Mendoza’s sentence.

       The Government does not seek to enforce the appeal waiver

with    respect       to   Mendoza’s       conviction,          and    we    therefore       may

“perform       the    required      Anders          review”    with     respect        to    that

conviction.          See Poindexter, 492 F.3d at 271.                          In accordance

with Anders, we have reviewed the remainder of the record in

this    case    and     have   found       no   meritorious           issues     for    appeal.

We therefore affirm Mendoza’s conviction.

       This     court      requires        that       counsel     inform         Mendoza,     in

writing,      of     the   right    to   petition        the    Supreme        Court    of    the

United States for further review.                       If Mendoza requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave   to     withdraw      from    representation.            Counsel’s        motion      must

state that a copy thereof was served on Mendoza.




                                                3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                   4